Citation Nr: 1448909	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a January 2014 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2012 VA audiology consultation report reflects that the Veteran underwent a hearing test which revealed normal hearing through 2000 Hertz precipitously sloping to a profound high frequency sensorineural hearing loss, bilaterally.   However, the audiometric findings are not included in the record.  Although there is a notation of "[s]ee audiogram display under tools menu," this feature is not available in the Virtual VA electronic file system.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file the audiological evaluation results referenced in the February 2012 VA audiology consultation report.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, specifically to include the February 2012 audiological evaluation results showing the audiometric findings as referenced in February 2012 VA audiology consultation report.  Records should be obtained from the VA Medical Center (VAMC) in Bath, New York dated from February 2013 to the present.  All records and/or responses received should be associated with the claims file.

In particular, the February 2012 audiological evaluation results showing the audiogram as referenced in February 2012 VA audiology consultation report must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



